Case: 13-10954     Date Filed: 10/22/2013   Page: 1 of 5


                                                             [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                  No. 13-10954
                              Non-Argument Calendar
                            ________________________

                    D.C. Docket No. 8:11-cr-00383-EAK-AEP-1


UNITED STATES OF AMERICA,

                                                           Plaintiff - Appellee,

                                        versus

JARIS YOUNGBLOOD,

                                                           Defendant - Appellant.

                          __________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                         _________________________
                              (October 22, 2013)

Before MARCUS, MARTIN, and JORDAN, Circuit Judges.

PER CURIAM:

      Jaris Youngblood appeals his 188-month sentence for distributing and

possessing crack cocaine with the intent to distribute. After reviewing the record

and the parties’ briefs, we affirm.
              Case: 13-10954    Date Filed: 10/22/2013   Page: 2 of 5


                                            I

      Mr. Youngblood engaged in a number of crack cocaine sales transactions

with an undercover police officer over the course of several months.          On

November 8, 2012, Mr. Youngblood pled guilty to four counts of distributing and

possessing crack cocaine with the intent to distribute in violation of 21 U.S.C. §

841(a)(1). Because he was charged with controlled substance offenses and had

previously been convicted of two charges of possession of cocaine with intent to

sell, Mr. Youngblood was classified as a career offender, with a corresponding

advisory range under the Sentencing Guidelines of 188 to 235 months’

imprisonment.     The district court imposed a sentence of 188 months’

imprisonment, explaining that it based its sentence, in large part, on Mr.

Youngblood’s previous criminal conduct, history, and characteristics.

      On appeal, Mr. Youngblood argues that his sentence is substantively

unreasonable because (1) the sentence did not comport with the “parsimony

clause” in 18 U.S.C. § 3553(a); (2) public policy considerations render the career

offender guideline unsound; (3) the government’s comment at sentencing that a

188-month sentence would be "more than enough to get [Mr. Youngblood’s]

attention” led to the application of the wrong sentencing standard; and (4) the

district court’s statement at sentencing expressing concern that it would “be

reversed by the 11th Circuit for failing to follow the advisory guidelines”


                                        2
              Case: 13-10954    Date Filed: 10/22/2013   Page: 3 of 5


demonstrated that the district court erroneously analyzed and applied the advisory

guidelines as mandatory.

                                            II

      We review the substantive reasonableness of a sentence for abuse of

discretion. See Gall v. United States, 552 U.S. 38, 51 (2007). Even if the district

court's sentence is more severe or more lenient than the sentence we would have

imposed, we will only reverse if we are “left with the definite and firm conviction

that the district court committed a clear error of judgment in weighing the [18

U.S.C.] § 3553(a) factors by arriving at a sentence that lies outside the range of

reasonable sentences dictated by the facts of the case.” United States v. Irey, 612

F.3d 1160, 1190 (11th Cir. 2010) (en banc) (quoting United States v. Pugh, 515

F.3d 1179, 1191 (11th Cir. 2008)).

                                            III

      First, Mr. Youngblood contends that his sentence was longer than necessary

to achieve the sentencing goals of § 3553(a) and thereby violated the so-called

“parsimony principle.” We ordinarily expect, but do not automatically assume,

that a sentence within the applicable advisory guidelines range is reasonable.

United States v. Victor, 719 F.3d 1288, 1291 (11th Cir. 2013) (citing United States

v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008)). The district court’s sentence in this

case fell at the low end of the guideline range of 188 to 235 months’ imprisonment.


                                        3
               Case: 13-10954     Date Filed: 10/22/2013     Page: 4 of 5


The district court considered Mr. Youngblood’s personal and criminal history and

concluded that a sentence of 188 months’ imprisonment comported with the

Section 3553(a) factors.      Under these circumstances, we find no abuse of

discretion.

      Second, Mr. Youngblood argues that a policy disagreement over the

application of the career offender guideline to a “low-level, non-violent drug

addict/dealer” renders his sentence substantively unreasonable under Kimbrough v.

United States, 552 U.S. 85 (2007) and Spears v. United States, 555 U.S. 261

(2009). Although Kimbrough and Spears held, at most, that a district court may

vary from a guidelines range where it disagrees with a particular guideline,

application of this principle necessarily requires that the district court actually

disagree with the guideline at issue.          Here, the district court declined Mr.

Youngblood’s suggestion that it vary from the career offender advisory guideline,

and the record offers no indication that the district court did, in fact, take issue with

the policy underlying that guideline. See Dell v. United States, 710 F.3d 1267,

1279 (11th Cir. 2013) (“Kimbrough empowered the district courts with this

discretion, but it did not command them to exercise it.”).

      Third, Mr. Youngblood maintains that the government’s comment at

sentencing that a 188-month sentence would be "more than enough to get [Mr.

Youngblood’s] attention” set forth an erroneous sentencing standard. The record,


                                           4
              Case: 13-10954     Date Filed: 10/22/2013   Page: 5 of 5


however, reflects that the district court applied the correct sentencing standard,

having stated on the record that “the sentence imposed is sufficient but not greater

than necessary to comply with the statutory purposes of sentencing.” See 18

U.S.C. § 3553(a). This argument therefore fails.

      Finally, Mr. Youngblood asserts that the district court’s statement that it

would “be reversed by the 11th Circuit for failing to follow the advisory

guidelines” demonstrated an improper unwillingness to grant a downward variance

for fear of reversal. Coming as it did following Mr. Youngblood’s objection to

imposition of the career offender guideline and before the district court entertained

argument on a downward variance and made final guideline findings, we construe

this comment merely to reflect the district court’s recognition that it was required

to calculate Mr. Youngblood’s guideline range correctly. See United States v.

Balentine, 106 F.3d 404 (7th Cir. 1996) (Table) (rejecting argument that district

court's mere "fear of being overturned" reflected the belief that it could not grant a

downward variance).

                                         IV

      Mr. Youngblood’s 188-month sentence is affirmed.

      AFFIRMED.




                                          5